Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-17, 19, 20 are allowed.
Shin et al. (US 20210280136), figs. 1, 2, discloses a display device comprising: a plurality of pixels (pixels PX1, PX2,…PXij), wherein each of the pixels includes a light emitting device (see fig. 2, (ED)), and a pixel circuit coupled to the light emitting device (see fig. 4); a scan driver which supplies a scan signal to the pixel circuit (scan drivers 300); a data driver which supplies a data signal to the pixel circuit (data driver 400, DL1, DL2…DLm); a power supply which supplies a voltage to the pixel circuit (fig. 1, Clock and voltage generation circuit 500); a timing controller which controls the scan driver (see fig. 1, (200), (300)); a first signal generator which provides a first clock signal to the timing controller (see fig. 4, CKVP, CKVN); and a second signal generator which provides a second clock signal to the timing controller (see fig. 4, CKVP, CKVN, timing controller 200); wherein the timing controller controls (200) the scan driver (300) based on the first clock signal to supply a first scan signal to the pixel circuit, and controls the scan driver based on the second clock signal to supply a second scan signal to the pixel circuit (fig. 4, (300, 310, 320), CKVP, CKVN); fig. 4, wherein the first signal generator and the second signal generator are provided independently of each other (see fig. 4, wherein first driving circuit 310 and second driving circuit 320 are separated). Fig. 2, discloses the display device of claim 1, further 
Han US 8957837 fig. 3, discloses the pixel circuit further includes: a first capacitor (C1) coupled between the first power voltage supply line (ELVDD) and the second node (N2); a second capacitor (C2) coupled between the first node (N1) and the second node (N2). 
Wei et al. (US 2017/0337889) discloses a display device, including a plurality of pixels, a plurality of gate lines, a timing controller and a gate driver. The plurality of gate lines is electrically coupled to the pixels. The timing controller is configured to provide an initial pulse signal. The gate driver is electrically coupled to the timing controller and the gate lines and configured to receive the initial pulse signal. The gate driver receives the initial pulse signal with a high level and outputs gate signals to the gate lines during a period which is longer than half of a frame period of the display device, in response to a scan frequency of the display device changing from a first frequency to a second frequency, where the first frequency is higher than the second frequency (see fig. 3A, 3B).

None of the references cited in record disclose or suggest a display device comprising: a plurality of pixels, wherein each of the pixels includes a light emitting device, and a pixel circuit coupled to the light emitting device; a scan driver which supplies a scan signal to the pixel circuit; a data driver which supplies a data signal to the pixel circuit; a power supply which supplies a voltage to the pixel circuit; a timing controller which controls the scan driver; a first signal generator which provides a first clock signal to the timing controller; and a second signal generator which provides a second clock signal to the timing controller, wherein the timing controller controls the scan driver based on the first clock signal to supply a first scan signal to the pixel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VAN N CHOW/Primary Examiner, Art Unit 2623